Citation Nr: 1418112	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for hydrocephalus. 

3. Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2003, with additional periods of unverified service with the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Travel Board hearing before a Veterans Law Judge in January 2011. See January 2011 VA Form 9.  He failed to report for such a hearing in May 2013, but requested that the hearing be rescheduled at a later date.  In August 2013, he again failed to report for a requested hearing, and has offered no explanation for this failure.  His hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2013).

The issues of entitlement to service connection for a bilateral knee disability and hydrocephalus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed February 2003 rating decision denied the claim of service connection for a bilateral knee disability and the Veteran was advised of the rating decision the same month.

2. The evidence received since the February 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a bilateral knee disability. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).

Here, there is no need to discuss whether the Veteran has received sufficient notice as to the bilateral knee disability claim, because the Board is reopening this claim. 38 C.F.R. § 20.1102 (2013). See also Kent v. Nicholson, 20 Vet. App. 1 (2006), indicating this VCAA notice, if necessary, would have needed to apprise him of the specific reasons his claims were previously denied so he would have the opportunity to respond by providing evidence that would overcome the prior deficiencies. See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

New and Material Evidence - Bilateral Knee Claim 

The Veteran is petitioning to reopen a claim that was last denied in February 2003.  That rating decision denied the Veteran's bilateral knee claim on the basis that his "service medical records did not show [you] were seen for complaints, treated for, or diagnosed with the claimed condition while in-service."  The Veteran received notification of the denial in February 2003, but did not appeal.  Additionally, no new and material evidence was received within one year of the February 2003 rating decision so as to affect its finality.  The February 2003 rating decision is thus final. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. In Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the February 2003 rating decision consisted of service treatment records, the Veteran's February 2003 claim for service connection, and a December 2003 VA general examination report.  Evidence added to the record since the February 2003 rating decision consists of lay statements from the Veteran, his mother, and his step-father concerning his knee condition; VA treatment records dated from 2007 to 2012, documenting ongoing bilateral knee complaints, treatment, and diagnoses (including degenerative joint disease, and chronic enthesopathy); and private treatment records documenting knee left knee surgery in October 2008 following a work-related injury in August 2008. 

In pertinent part, the written statements from the Veteran indicate that his bilateral knee pain began during active duty, and thus prior to the work-related injury in 2008 (as evidenced by the fact that he filed his original claim in 2003), and that his knee symptomatology continues to the present day. See Notice of Disagreement (NOD), and VA Form 9; see also IHP from Representative.  The Veteran further asserted that the initial injury to the knee(s) occurred during active duty service, with subsequent aggravation during subsequent period(s) of Reserve service, and that his knee(s) were already in a weakened state by the time his 2008 work-related injury occurred. See NOD.  He explained that, throughout his military career, he engaged in "a lot of running, drop and rolls, climbing, dropping to the knees fast," which all led to his current knee troubles.  In his January 2010 Notice of Disagreement, he further asserted that his "reviewing physician," Dr. Albrecht, told him that his military service "very well could have been the initial cause of the problem."  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA. Shade, supra.  

The Board finds that the Veteran's statements outlined above, along with the VA treatment records documenting current/ongoing knee problems, meets the low threshold of 38 C.F.R. § 3.156(a) and it constitutes new and material evidence sufficient to reopen his claim.  

As noted, the RO previously denied the Veteran's claim for a bilateral knee disability on the basis that this condition was not shown in-service.  However, the Veteran's statements concerning his knee, which are presumed to be credible for new and material evidence purposes only, constitute evidence of in-service disabilities/injuries and ongoing symptomatology.  The above evidence is both new and relates to an unestablished fact necessary to substantiate the claim.  As such, new and material evidence has been received to reopen the claim for a bilateral knee disability.  The application to reopen the claim is granted and will be remanded. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability is reopened; to this extent only, the appeal is granted.


REMAND

The issues of entitlement to service connection for a bilateral knee disability and hydrocephalus must be remanded for the following actions: (1) to verify the dates of the Veteran's reserve service; (2) to obtain outstanding service (Reserve) treatment records; (3) to obtain records from the Social Security Administration (SSA); (4) to obtain Workman's Compensation records; (5) to obtain records of VA treatment dated prior to 2007 and after 2012; and (6) and to afford the Veteran VA examinations with accompanying etiological opinions.  

Again, the Veteran asserts that his bilateral knee disability began while on active duty service (2000 to 2003), and was aggravated by his subsequent service with the US Army Reserve.  He also contends that his hydrocephalus condition either had its onset during active duty service or Reserve service, and/or was aggravated therein. See Notice of Disagreement.  

The Board observes that, with respect to the Veteran's Army Reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA. See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6. 

However, the actual periods during which the Veteran served on ACDUTRA or INACDUTRA in the Army Reserves still have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, the RO should undertake additional efforts to verify the actual dates of ACDUTRA and INACDUTRA for the Veteran's Army reserve service as indicated below.

Moreover, as the Veteran has alleged treatment for his claimed disabilities during a period(s) of his Reserve service, the RO must undertake additional efforts to obtain service treatment records (STRs) for his full period of service in the Army Reserve.  To date, the claims file only contains a few, select STRs from the Veteran's Reserve service; notably, these records include an October 2006 "Results of Retention Physical Examination" which references a 2005 CT scan ("secondary to passing out") that is not currently of record.  Such records would be pertinent to the current hydrocephalus claim and must be obtained as indicated below.  

Further, the record indicates that the Veteran has recently filed for Social Security Administration (SSA) disability benefits. See, e.g., VA Outpatient Treatment Report, February 2012.  The Board cannot state that the SSA records are not relevant to the Veteran's claim and that procuring them would not aid the Veteran in substantiating the VA claims on appeal. See 38 U.S.C.A. § 5103A(a)(2) (West 2002).  Accordingly, the RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2013).

The record also indicates that the Veteran filed a claim for Workman's Compensation in association with an August 2008 left knee injury.  The VA claims folder does not include records of the Veteran's Workman's Compensation claim which may be pertinent to his VA claim.  As such, those records should be obtained and associated with the claims folder.

The Board further notes that the record does not contain any records of VA treatment from the time of the Veteran's separation from service in February 2003, until 2007, or after May 2012.  VA has a duty to obtain records that are in its possession, such as VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any records of VA treatment for the referenced time periods should be obtained upon remand. 

Finally, the Veteran should be scheduled for VA examinations to determine the nature and etiology of his claimed bilateral knee and hydrocephalus claims.  With respect to the knee claims, the Board notes that the available STRs show complaints of bilateral knee pain (see "additional summary of defects and diagnoses" dated December 2002), and "knee trouble" (see separation Report of Medical History, November 2002).  The November 2002 separation Report of Medical History specifically notes that the Veteran had been experiencing "pain in knee for past 5 months."  Following service, private treatment records indicated that the Veteran injured his left knee in a work-related accident in approximately August 2008.  He underwent left knee arthroscopy and chondroplasty in October 2008. See Treatment Records from Dr. Albrecht, and St. David's Medical Center.  Thereafter, VA treatment records dated from 2009 to 2012 are replete with references to bilateral knee pain, as well as diagnoses of degenerative joint disease, and chronic enthesopathy.  Again, the Veteran has reported that the initial injury to the knee(s) occurred during active duty service, with subsequent aggravation during subsequent period(s) of Reserve service, and that his knee(s) were already in a weakened state by the time his 2008 work-related injury occurred. See NOD.  He explained that, throughout his military career, he engaged in "a lot of running, drop and rolls, climbing, dropping to the knees fast," which all led to his current knee troubles.  The Board notes that the Veteran is competent to report on such matters.  Further, in his January 2010 Notice of Disagreement, he asserted that his "reviewing physician," Dr. Albrecht, told him that his military service "very well could have been the initial cause of the problem."  

In light of the documented complaints of bilateral knee pain in-service, the Veteran's statement's concerning continuous bilateral knee symptomatology since service (and leading up to the 2008 work accident), the current bilateral DJD and chronic enthesopathy diagnoses, and intercurrent left knee injury in August 2008, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disabilities present. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

With respect to the claim for hydrocephalus, the Veteran has stated that he started to experience hydrocephalus-related symptoms, such as dizziness, headaches, and pressure in his head/neck, during active duty, and then symptoms such as confusion and dizzy spells, during his Reserve service. See Notice of Disagreement.  He believes these symptoms represented the onset of the currently diagnosed hydrocephalus condition.

The available service treatment records (again, complete treatment records from the Veteran's reserve service are not yet part of the record) reflect no complaints, treatment, or diagnoses relating to hydrocephalus on the 1999 entrance examination report.  An April 2002 STR shows complaints of dizziness and a diagnosis of viral syndrome; a May 2002 STR shows complaints of dizziness and headaches; the separation examination is silent for any head/brain abnormalities.  

VA and private treatment records document diagnoses of "congenital hydrocephalus" (see St. David's Medical Center, May 2007), acute hydrocephalus (see St. David's Medical Center, April 2007), and hydrocephalus (see VA treatment records dated from 2007 to the present) beginning in April 2007.  

In his January 2010 notice of disagreement, the Veteran vehemently denied that he had any knowledge of having this condition since childhood, and/or prior to service.  In other statements of record, he acknowledges having had hydrocephalus since birth. See e.g., VA Treatment Record, August 2011.

In this case, it is unclear whether the diagnosed congenital hydrocephalus is a congenital defect or a congenital disease.  There is a distinction between a congenital or developmental disease and a congenital defect for service connection purposes.  Congenital diseases may be recognized as service-connected if the evidence shows aggravation in service within the meaning of VA regulations. 38 C.F.R. §§ 3.304, 3.306 (2013).  Congenital or developmental defects are not service-connectable in their own right. 38 C.F.R. § 3.304 (2013).  However, service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service. VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45711 (1990).  

Therefore, as to the Veteran's hydrocephalus, the examiner must offer an opinion regarding: (i) whether the condition constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether the condition constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression of the disorder.  


Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Veteran's Army reserve unit, the Department of the Army, and any other appropriate source to obtain copies of the Veteran's service treatment records and to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves and provide it to each of the VA examiners.  All records and/or responses received should be associated with the claims file. 

2. Contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

3. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to the knees and hydrocephalus that is not currently of record, to specifically include the "nexus" opinion provided by Dr. Albrecht and referenced in his January 2010 Notice of Disagreement.  Provide authorizations for the release of any records and obtain them.  

Contemporaneously with the above, obtain information and releases from the Veteran sufficient to retrieve records of his Workman's Compensation claim(s).  

All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Obtain all records of VA treatment dating from the time of separation from service in February 2003 to June 2007 and from May 2012 to the present. 

5. After obtaining all additional records and specifying when the Veteran was on ACDUTRA and INACDUTRA, schedule the Veteran for a VA orthopedic examination, to determine the nature and likely etiology of any bilateral knee disorders found.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The examiner should identify any knee disorder found on examination. 

For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of any of the following: (a) disease or injury incurred or aggravated by his period of active service from February 2000 to February 2003 (b) disease or injury incurred in or aggravated during a period of ACDUTRA in the Army Reserves; (c) injury incurred during a period of INACDUTRA in the Army Reserves; or (d) an intercurrent post-service injury, or other post-service etiological factors.  

Note: The examiner should remain mindful of the fact that the Veteran is competent to say he sustained an injury during service, even if it is not actually documented in his STRs; moreover, the Veteran has reported, and the STRs confirm, that he experienced knee symptomatology prior to the August 2008 work-related accident. 

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

6. After obtaining all additional records and specifying when the Veteran was on ACDUTRA and INACDUTRA, schedule the Veteran for a VA examination to be conducted by a neurosurgeon to determine the nature and etiology of his hydrocephalus.  

The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The Veteran should be asked to provide a complete medical history of hydrocephalus, as well as any associated symptoms in connection with such condition. The examiner is then asked to provide an opinion as to the following:

(a) Address whether the hydrocephalus condition is a congenital defect, a congenital disease, or neither. 

(b) If the hydrocephalus condition is identified as a congenital defect, address whether there was additional disability superimposed upon that defect during service, including any period of active service, ACDUTRA or INACDUTRA?

(c) If the hydrocephalus condition is identified as a congenital disease, address whether it is at least as likely as not that the disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) during active service, including any period of active service, ACDUTRA or INACDUTRA?

(d) If the hydrocephalus is neither a congenital defect nor a congenital disease, address whether it is at least as likely as not (50 percent probability or greater) that hydrocephalus was caused or aggravated by service, or otherwise had its onset during service, including any period of active service, ACDUTRA or INACDUTRA, and considering the Veteran's reports of exposure to explosions/grenades in the course of his active duty training?

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary, citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation. 

7. Thereafter, the RO should readjudicate the claims for service connection in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


